DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.

Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Daughirda, US #3,685,542
[Daughirda ('542)]

-
Martian et al., US #2014/0216437
[Martian ('437)]

-
McHugh, US #2007/0023084
[McHugh ('084)]

-
Mercier, Sr., US #10,690,356
[Mercier ('356)]



Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over McHugh ('084) in view of Martian ('437) & with reference to Mercier ('356).
In Re Claim 1, McHugh ('084) discloses: A heating system (Fig. 1, 3-5), comprising:
a heat source machine which heats a heat medium (At least Para. 1, 2, 9, etc.: The invention is a fluid distribution system for a hydronic heating & cooling system, which would of necessity require a heat source, as reference by the boiler / Heat Source #1205 of Mercier ('356));
a plurality of heating terminals which performs a heating using a heat of the heat medium (Heat Exchangers #110, 120, 130, 140);
circulation components of the heat medium;
a circulation circuit which is configured by connecting the heat source machine, the plurality of heating terminals and the circulation components (Comprising Piping #1, 11-14, 31-35);
a bypass passage which is arranged in the circulation circuit to bypass the heat source machine,
wherein the heat medium heated by the heat source machine and the heat medium of the bypass passage are mixed and circulated (Portion of manifold piping between Supply Line #14 & Return / Exhaust Line #31),
With respect to “wherein the circulation circuit comprises distribution and mixing parts which have a first distribution part for distributing the heat medium heated by the heat source machine, a second distribution part for distributing the heat medium flowing through the bypass passage, and mixing parts for mixing the heat mediums which are distributed by the first distribution part and the second distribution part and correspond to each other”, while McHugh ('084) discloses a single manifold for connecting the heat source to the supply & return lines of the multiple heating zones / heat exchangers as discussed above, but McHugh ('084) is silent on bypassing the heat source & mixing heated & unheated heating fluid.  Further, McHugh ('084) is silent on the use of a circulating pump in the fluid piping circuits.
Nevertheless, Martian ('437) discloses from the same Hydronic Heating System field of endeavor as applicant's invention, a hydronic heating system (Fig. 1) comprising a main pump (Pump #122), a heating zone (Heat Dissipation Loop) with a distribution part (Zone Pump #146), a zone supply line (Pipe Section #150), a zone return line (Pipe Section #158), & a bypass line (Pipe Section #160) bypassing the heat source (Heat Generating Device #108), the system providing adjustable mixing of the heated & bypassed fluid (Para. 24-28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the zone &/or main pump & the mixing configuration of Martian ('437) into the system of McHugh ('084) for the purpose of “[operating] to control the fluid temperature in the heat dissipation loop 104 while ensuring that the heat generation loop 102 is maintained at a sufficient temperature for proper operation of the hydronic heating system 100” (Para. 17) & to provide the proper / appropriate fluid flow through the heating loop.
In Re Claim 2, McHugh ('084) discloses: wherein a part of the circulation circuit is configured by a header member (Piping component between Isolation Valve #2 & Regulating Valve #30), the header member comprises a heat source machine forward passage portion (Piping portion downstream of Valve #30 leading to Line #35) and a heat source machine return passage portion (Piping portion upstream of Valve #2 receiving fluid from Line #1) which are connected to the heat source machine, a circulation return passage portion which is connected to the heat source machine forward passage portion (Piping portion between Zone Return Lines #31-34 & outlet line from Valve #30), a circulation forward passage portion which is connected to the heat source machine return passage portion (Piping portion between inlet to Valve #2 & Zone Supply Lines #11-14), and the bypass passage which connects the circulation return passage portion to the circulation forward passage portion (The bypass portion comprises the section between Zone Return Line #31 & Zone Supply Line #14
and Martian ('437) further discloses: wherein the distribution and mixing parts are installed in the circulation forward passage portion (Distribution Part / Pump #146 & Mixing Part / Mixing Valve #106 are installed in the “circulation forward passage”, i.e. comprising Piping Sections #126, 150, 158 & 160).
In Re Claim 3, McHugh ('084) discloses: wherein the first distribution part is configured to differentiate opening areas of an opening of the circulation forward passage portion communicating with the heat source machine return passage portion (Zone Lines #11-14 comprise Distribution Valves #7-10, which can differentiate the openings in each valve dependent upon the heating requirement for each zone.).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over McHugh ('084) in view of Martian ('437) & with reference to Mercier ('356) as applied to claim 3 above, and further in view of Daughirda ('542).
In Re Claim 4, McHugh ('084) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the first distribution part is configured by a partition wall which partitions an inside of the circulation forward passage portion, and the second distribution part is configured by the partition wall.
Nevertheless, Daughirda ('542) discloses from the same Hydronic Heating System field of endeavor as applicant's invention, the use of a partition wall (Diverting Vane #26) disposed in a distribution part (“T” Fitting #10) of a hydronic heating system (Comprising Tank #12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to partition wall / diverting vane of Daughirda ('542) into the system of McHugh ('084) for the purpose of providing an improved means to divert a portion of a fluid flow in a water pipe or fitting (At least Col. 1, Ln. 35-54).

Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/Daniel E. Namay/Examiner, Art Unit 3762